Appeal and cross appeal from an order of the Supreme Court, Erie County (Christopher J. Burns, J.), entered September 2, 2010 in a medical malpractice action. The order, inter alia, granted plaintiffs motion for leave to renew and, upon renewal, adhered to the court’s prior determination denying the motion of plaintiff to strike defendants’ joint answer.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Sharkey v Chow (84 AD3d 1719 [2011]). Present — Scudder, P.J., Fahey, Garni, Sconiers and Martoche, JJ.